PATTERSON, Judge.
This is an appeal from a final summary judgment granting specific performance of a contract for the sale of real property. We affirm the judgment in all respects save for its award of interest on the purchase price to the sellers. Because we find that the sellers wrongfully refused to close, we vacate the award of interest in accordance with Shelter Corporation of Canada, Ltd. v. Bozin, 468 So.2d 1094 (Fla. 2d DCA 1985).
Affirmed in part and vacated in part.
LEHAN, A.C.J., and PARKER, J., concur.